DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/21/2021.  Claims 1 and 16 are amended, claim 25 are new, and claims 1-25 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "change" in claim 24 is a relative term which renders the claim indefinite.  The term "change [an output level]" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This indefiniteness is related to the claim limiting the mirror system to changing an output level “at each detected first zero-crossing”. The breadth of this language includes changing an output level at first zero-crossing without establishing a baseline output level from which to change an output level.  The claim breadth also includes changing an output level of subsequent zero-crossing events and definitely establishes a clear invention according to such events.  An alternative interpretation of the claim is that the step of changing an output level “at each detected first zero-crossing event” is merely .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,919,527 to Bowen (hereinafter Bowen).
Regarding claims 1 and 16, Bowen discloses a multi-mirror system, comprising: a first mirror (mirror 21 of the horizontal torsional deflector 20, Figs. 1-2) configured to oscillate about a first axis (normal to the “horizontal” plane, Figs. 1-2; col. 3, ll. 21-40); a second mirror (mirror 26 of the vertical torsional deflector 25, Figs. 1-2) configured to oscillate about a second axis (normal to the “vertical” plane, Figs. 1-2; col. 3, ll. 21-40); a first driver (horizontal torsional deflector 20 functionally connected to circuit elements, e.g. oscillator 101, square wave converter 111, phase discriminator 122, etc.) configured to drive an oscillation of the first mirror, 

    PNG
    media_image1.png
    360
    467
    media_image1.png
    Greyscale

The annotated Fig. 4 shows features of the Bowen pulse signal from mirror transducers anticipating the claims pulse and pulse transition.  While Bowen discloses that the detection signals from the transducers indicate “velocity rather than position”, the signal nonetheless indicates some position information.  For oscillation motion, zero velocity measurements are associated with positions of maximum angular displacement.  The pulse transitions indicate when a positive velocity, i.e. a mirror rotation in one direction, switches to a negative velocity, i.e. a mirror rotation in an opposite direction.  The pulse transitions indicate when the mirror is at its maximum angular displacement in one direction and a maximum angular displacement in another direction.  While there is only a relative position detected and while there is no using the mirror position in the Bowen system, the system detects zero-crossing events in that the system detects times at which the mirrors may be arbitrarily defined as at the origin of a coordinate system.
In the 6/21/21 Response, Applicant argues that Bowen does not explicitly “detect” the zero-crossing events to generate the claimed position signals.  There is no special definition of “detect” provided in the Specifications and the plain meaning of the term is consistent with the 
Regarding claims 2 and 17, Bowen discloses a phase frequency detector configured to receive the first position signal and the second position signal and generate a control signal based thereon (phase discrimination and control; col. 6, ll. 16-66); and a loop filter configured to generate an actuation value based on the control signal, and transmit the actuation value to the second driver (AND circuit elements 109, 110, OR circuit element 107, multivibrator 108, AND circuit elements 113, 114, AND circuit elements 115, 116, counter 117, and amplifier 119 operate as a loop filter as claimed; col. 6, ln. 1-col. 7, ln. 67).
Regarding claim 3, Bowen discloses the second driver is configured to receive the actuation value and control an actuation of the second -48-INF- 2019P50678US mirror based on the actuation value such that the at least one of the phase or the frequency of the oscillation of the second mirror is synchronized with the at least one of the phase or the frequency of the oscillation of the first mirror, respectively (col. 6, ln. 1-col. 7, ln. 67). 
 Regarding claim 4, Bowen discloses the frequency of the first mirror has a predefined fractional relationship with the frequency of the second mirror, wherein the predefined fractional relationship is not equal to 1 (col. 5, ll. 1-12).
  Regarding claims 5 and 18, Bowen discloses the synchronization controller further comprises: a first divider (counter divide by circuit 112, Fig. 2) configured to divide a frequency of the first position signal by a first integer (col. 6, ll. 36-46); and a second divider (divider 121, Fig. 2) configured to divide a frequency of the second position signal by a second integer (col. 6, ll. 47-66), wherein a ratio of the first integer and the second integer negate the predefined fractional relationship in the first position signal and the second position signal, wherein the 
 Regarding claims 6 and 19, Bowen discloses a phase detector configured to receive the first position signal and the second position signal and measure a phase difference therebetween (col. 6, ln. 1-col. 7, ln. 67); and a Lissajous frame start detector (circuitry disclosed by Bowen functions as a frame start detector as the signal edges of Figs. 4-5 are aligned as needed to effectuate the desired “turn around portions”) configured to receive the measured phase difference and determine a start of a Lissajous frame based on the measured phase difference (Fig. 4-5; col. 1, ln. 65-col. 2, ln. 19 & col. 6, ln. 1-col. 7, ln. 67).
 Regarding claim 7, Bowen discloses the frequency of the first mirror has a predefined fractional relationship with the frequency of the second -49-INF- 2019P50678US mirror, wherein the predefined fractional relationship is not equal to 1 (col. 5, ll. 1-12)., and the synchronization controller further comprises: a first divider  (counter divide by circuit 112, Fig. 2) configured to divide a frequency of the first position signal by a first integer (col. 6, ll. 36-46); and a second divider (divider 121, Fig. 2) configured to divide a frequency of the second position signal by a second integer (col. 6, ll. 47-66), wherein a ratio of the first integer and the second integer negates a predefined fractional relationship between the first position signal and the second position signal, wherein the phase detector is configured to receive the frequency divided first position signal as the first position signal and receive the frequency divided second position signal as the second position signal (Fig. 2; col. 6, ll. 47-66).  
Regarding claim 8, Bowen discloses the first driver is configured to trigger a change in the first position signal at each of the first zero-crossing events such that the first position signal indicates the frequency and a phase of the oscillation of the first mirror (Fig. 2; col. 5-7), and the second driver is configured to trigger a change in the second position signal at each of the 
Regarding claim 15, Bowen discloses the first mirror and the second mirror are non-linear resonators (Lissajous, Fig. 1; col. 1, ln. 65-col. 2, ln. 19).  
Regarding claim 25, Bowen discloses the detected first zero-crossing events include every zero-crossing of the first mirror at which te oscillation angle of the first mirror is at the predefined angle (signal A, Fig. 4); the detected second zero-cross events include every zero-crossing of the second mirror at which the oscillation angle of the second mirror is at the predefined angle (signal B, Fig. 4).

 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 1 above, and further in view of US Pat. No. 6,140,979 to Gerhard et al. (hereinafter Gerhard).
Regarding claim 14, Bowen discloses the claimed invention as cited above though does not explicitly disclose the first mirror and the second mirror are microelectromechanical system (MEMS) mirrors.
Gerhard discloses the first mirror and the second mirror are microelectromechanical system (MEMS) mirrors (abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to MEMS mirrors as taught by Gerhard with the system as disclosed by Bowen.  The motivation would have been to provide a miniaturized beam scanning system in contrast to “bulky” means of beam scanning systems (col. 1, ll. 11-col. 2, ln. 29).

 Allowable Subject Matter
Claims 22-23 are allowed.
Claims 9-13 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests a multi-mirror system having a first driver is configured to generate a first phase clock signal based on the detected first zero-crossing events, wherein the first driver determines a time interval between two consecutive first zero-crossing events, divides the time interval into first equidistant slices according to a predetermined number of slices, and generates the first phase clock signal having a first pulse at each of the first equidistant slices; and the second driver is configured to generate a second phase clock signal based on the detected second zero-crossing events, wherein the second driver determines a time interval between two consecutive second zero-crossing events, divides the time -50-INF- 2019P50678US interval into second equidistant .

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
On pages 11-12 of the Remarks, Applicant argues “Bowen does not disclose performing detections for any particular angle, much less zero-crossing events at which oscillation angle is detected to be at a predefined angle.  Examiner respectfully disagrees.  As argued in the explanation of the claim 1 rejection above, Bowen does not disclose detection of the absolute angular position of mirrors at every position traversed through oscillation but Bowen does disclose points at which the sign of velocity changes and thus a maximal angular displacement is achieved.  Therefore Bowen discloses detections for a particular angle, the angle being the maximal angular displacement in a forward and in a reverse direction.  Further, these detection events anticipate a reasonably broad interpretation of zero-crossing events as the coordinate system origin may be arbitrarily chosen relative to the time and position at which the mirrors reach maximal angular displacement (i.e. a mirror velocity switches from positive to negative, and vice versa).
Applicant further argues Bowen does not disclose “generating a position signal for each mirror”.  Examiner respectfully disagrees as the position signal generated by Bowen is a detection of the velocity switching from positive to negative, and vice versa, and as an indication of the position at maximal angular displacement.  Applicant argues that waveforms A and B do no evidence that Bowen detects the zero-crossing events as it is indicative of velocity. Examiner respectfully disagrees, as stated previously herein, because a portion of the velocity information is also position information.  In outputting the detected velocity signals via transducers and 
On pages 12-13, Applicant refers to portions of the Bowen reference as “incomprehensible” and contradictory.  A person having ordinary skill in the art would understand there to be a typographical error in Bowen column 7, lines 62-63 and should read “Waveform A [[C]] shows the output of single shot multivibrator 136”.  Based on the circuit diagram in Fig. 2, the waveforms shown in Fig. 4, and the context of the disclosure in Columns 7-8, the waveform C is clearly not a square-converted sinusoidal signal.  Further, the column 8, ll. 1-15 paragraph, in seemingly contradictory language, details that waveform C is from the output of phase discriminator 122.  
As for waveforms C and D being relied upon to demonstrate, in isolation, detection of a zero-crossing, Examiner has not relied on waveforms C and D as themselves being position signals but rather signals used for the claimed synchronization.  
On page 14 of the Response, Applicant argues that the rejection “fails to identify the claimed synchronization controller of claim 1 within Bowen”.  To clarify the anticipation, the rejection now points to the circuit elements and signal pathways related to the disclosed phase discrimination as anticipating the claimed synchronization controller. As the phase discrimination is a feedback loop that runs whilst provided with the disclosed signals, these circuit elements and signal pathways receive the claimed position signals.  Applicant contends that the rejection indicates the phase discriminator 122 makes up first and second drivers and suggests that the synchronization is located downstream from the phase discriminator.  The driver and the synchronization controller are functionally and structurally interrelated via the disclosed feedback loop such that many of the circuit elements are upstream and downstream from other respective elements.
On pages 14-15, Applicant argues that the rejection fails to explicitly identify which signals in Bowen are regarded as the first and the second position signals and how they 
On pages 15-16 of the Response, Applicant argues that Bowen’s phase discriminator 122 is not a phase frequency detector. Examiner agrees, in part, though respectfully disagrees with conclusions made by Applicant.  The phase discriminator 122 itself is not alone anticipatory of a phase frequency detector, though the related elements effectively achieve phase frequency detection by aligning the phrase of the velocity signals into the discriminator 122 to have the same frequency as shown in Waveforms A-D.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872